Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for the allowance of the claims in this case, is the inclusion of customising, via the second entity accessing a web portal of the first entity, the software application including customising functions of the end user graphical user interface for requesting information technology assistance for the end user device, the functions being customized for the end user device to include at least one customised end user selectable buttons, wherein at least one of the customised buttons designates a specified service request for information technology assistance for the end user device; providing, via the second entity, the software application to a third entity end user device over the network and installing the software application on the end user device, the software application being a native application resident and executable on the end user device and is not a web browser or software code inserted into an application; executing, via the end user device, the software application installed on the end user device, wherein the software application is executed by an executable icon for launching the end user graphical user interface; generating, via at least one of the customised functions of the end user graphical user interface of the software application, an electronic service request for information technology assistance for the end user device; and lodging, via the software application on the end user device, the service request with the second entity over the network, as now included in all the independent claims, which is not found in the prior art of record, in combination with the other elements recited.
	Newly cited prior art reference, Chan (US 2016/0013993 A1), discloses providing software applications for end user devices of a second entity (vendor) that allows the devices to create electronic service requests for information technology assistance (e.g. trouble tickets) and provide the service requests back to the second entity, see at least Fig. 4 and Pars. 0083-0090.  However, Chan fails to disclose at least the claimed “customising, via the second entity accessing a web portal of the first 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173